Citation Nr: 1646206	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-32 183	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to an initial rating in excess of 50 percent since July 12, 2012 for bilateral hearing loss.  

2.  Entitlement to a total rating based upon individual unemployability based on service-connected disabilities (TDIU) prior to August 5, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  He also had unverified service with the Oklahoma Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that hearing is of record and associated with the Virtual VA e folder.  At that hearing, the Veteran withdrew the issue of service connection for PTSD.  

In an April 2011 Board decision, the Board denied the claim of service connection for an acquired psychiatric disorder.  The Board also remanded the issues of entitlement to initial increased ratings for bilateral hearing loss, tinnitus, and the issue raised on appeal for entitlement to a TDIU, all for additional development.  

By rating decision of December 2013, a TDIU rating was granted, effective August 5, 2005.  The issue of an initial rating in excess of 50 percent since August 5, 2005 for bilateral hearing loss and a TDIU prior to August 5, 2005 were still in appellate status.  The Veteran stated during the pendency of this appeal (in a July 2014 statement to VA) that he did not desire an initial increased rating since August 5, 2005.  At that time, he continued to assert that his disability had worsened, but only warranted an increase in excess of 50 percent since July 12, 2012, when he was last examined by Mike's Hearing Center.  



FINDING OF FACT

On September 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


